JOANOS, Judge.
Myers appeals Florida Parole and Probation Commission action denying review of his presumptive parole release date (PPRD) determination set in 1979 after his biennial review in 1982. We affirm.
Initially, we observe that Myers failed to seek review of his PPRD within the sixty-day period pursuant to Section 947.173, Florida Statutes (1979). Also, a re-interview is not grounds to relitigate a PPRD determination. Gatto v. Florida Parole and Probation Commission, 415 So.2d 869 (Fla. 1st DCA 1982).
SHAW and WIGGINTON, JJ., concur.